Citation Nr: 0612258	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  04-01 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial rating higher than 70 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from June 1957 to August 
1983, including honorable combat service in the Republic of 
Vietnam.  The veteran was a prisoner of war from August 1972 
to March 1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which granted service connection for 
post-traumatic stress disorder and assigned a 50 percent 
rating thereto.  In a December 2003 rating decision, the RO 
increased the initial rating to 70 percent.  The veteran 
continues his appeal, asserting that a 100 percent rating 
should be assigned.

The Board notes that in an April 2006 informal hearing 
presentation submitted by the veteran's representative, the 
issue of entitlement to an effective date earlier than 
October 24, 2002, for the grant of a total rating based on 
individual unemployability is raised.  This issue has not 
been addressed by the RO and is referred for appropriate 
action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran experiences total occupational and social 
impairment due to symptoms of post-traumatic stress disorder 
such as the inability to stop thinking about combat events 
and difficulty understanding simple commands.




CONCLUSION OF LAW

Criteria for a 100 percent rating for post-traumatic stress 
disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.130, Diagnostic Code 9411 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506 (U. S. Vet. App. March 3, 2006).

The veteran contends that he is unable to perform any work 
activities due to symptoms of post-traumatic stress disorder.  
His main complaints are of an inability to motivate himself 
and the inability to stop thinking about combat and prisoner 
of war activities that he experienced in Vietnam.  The 
veteran lives alone, does not participate in psychiatric 
treatment, has occasional difficulty with activities of daily 
living due to loss of concentration, and isolates himself by 
limiting all social activities.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's post-traumatic stress disorder has been 
evaluated under Diagnostic Code 9411 of 38 C.F.R. § 4.130, 
which directs the use of a general rating formula found at 
Diagnostic Code 9440 for evaluating post-traumatic stress 
disorder.  Pertinent portions of the general rating formula 
is as follows:

Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name...........100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; 
obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately 
and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
worklike setting); inability to establish and 
maintain effective relationships..............................70 
percent

The evidence shows that the veteran submitted an application 
for a total rating based on individual unemployability in 
October 2002, asserting that he was unable to work due to 
post-traumatic stress disorder.  The veteran underwent VA 
examination in February 2003 and was determined to have 
chronic post-traumatic stress disorder due to his combat 
experiences and heinous treatment he endured as a prisoner of 
war.  A Global Assessment of Functioning (GAF) score of 60 
was assigned reflecting moderate symptoms as per the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, Washington, D.C., American Psychiatric Association 
(1994) (DSM-IV).

The veteran underwent VA examination in September 2005 and 
was again found to have chronic post-traumatic stress 
disorder with a GAF score of 61.  The examiner specifically 
opined, however, that the veteran's thought process was 
abnormal in that he could not stop thinking about his 
experiences in Vietnam.  It was reported that the veteran had 
no abstract thinking ability, difficulty with the retention 
of highly learned materials, difficulty performing simple 
commands, and even difficulty remembering to complete tasks.  
The examiner noted that the veteran had occasional difficulty 
performing his activities of daily living, angry outbursts, 
impaired impulse control, irritability, and an abnormal 
affect marked by anxiety and depression.

The Board notes that it is the defined and consistently 
applied policy of VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 4.3.

A review of the evidence reveals that the veteran is found to 
have moderate symptoms when considering the assigned GAF 
scores, yet a much more serious disability picture is 
presented when considering the specific findings of VA 
examiners.  The Board finds that difficulty understanding 
simple commands and remembering to complete tasks reflects a 
total occupational impairment.  If an individual cannot 
understand directions and/or remember to carry out those that 
he can comprehend, the Board finds it counterintuitive to 
find that he has anything short of a total occupational 
impairment.  This, coupled with the evidence that the veteran 
is very isolative due to his uncontrolled absorption in 
thoughts of Vietnam, leads the Board to find that the veteran 
experiences total occupational and social impairment due to 
post-traumatic stress disorder.  As such, criteria for a 100 
percent rating are met.

The Board acknowledges that the specific findings from the 
recent VA examination reflect a more severe disability than 
shown upon examination in 2003.  When resolving all 
reasonable doubt in favor of the veteran, however, the Board 
finds that staged ratings are not necessary as the veteran 
contends that his symptoms have basically been static since 
he was discharged from service.  Consequently, the veteran's 
request for a 100 percent initial rating is granted on a 
schedular basis.


ORDER

A 100 percent rating for post-traumatic stress disorder is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


